  333 NLRB No. 160 1 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Fairfield Truck Body Co. and Teamsters Local No. 418 A/W International Brotherhood of Team-sters, AFLŒCIO.  Case 22ŒCAŒ24244 May 8, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN   AND HURTGEN Upon a charge and amended charges filed by the Un-ion on October 20, December 18 and 19, 2000, the Act-ing General Counsel of the National Labor Relations Board issued a complaint on February 15, 2001, against Fairfield Truck and Body Co., the Respondent, alleging that it has violated Section 8(a)(1) and (5) of the National Labor Relations Act.  Although properly served copies of the charges and complaint, the Respondent failed to file an answer. On April 2, 2001, the Acting General Counsel filed a Motion for Summary Judgment with the Board.  On April 4, 2001, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by letter dated March 8, 2001, extended the time for filing an answer until March 15, 2001, and notified the Re-spondent that unless an answer were received by the close of business on that date, a Motion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a corporation, with an office and place of business in Belleville, New Jersey, has been engaged in the repair of trucks and other related automotive/truck repair work.  During the 12-month period immediately preceding issuance of the complaint, the Respondent, in conducting its business operations, provided repair services valued in excess of $50,000 for enterprises within the State of New Jersey, each of which other enterprises are directly engaged in interstate commerce, and purchased and received at its 
Belleville, New Jersey facility, goods valued in excess of $50,000 directly from points outside the State of New Jersey and from other enterprises located within the State of New Jersey, each of which other enterprises had re-ceived those goods directly from points outside the State of New Jersey.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of 
the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, George DeRosa has held the po-sition of president of the Respondent, and has been a supervisor of the Respondent within the meaning of Sec-tion 2(11) of the Act and an agent of the Respondent within the meaning of Section 2(13) of the Act. The following employees of the Respondent constitute an appropriate unit (the unit) for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act:  All welders ﬁA,ﬂ welders ﬁBﬂ and all helpers.  At all material times, the Union has been the desig-nated exclusive collective-bargaining representative of the unit and has been recognized as such by the Respon-dent.  This recognition has been embodied in successive collective-bargaining agreements, the most recent of which was effective by its terms from July 1, 1997 through July 1, 2000. At all times since July 1, 1997, based on Section 9(a) of the Act, the Union has been the exclusive collective-bargaining representative of the unit. About April 28, 2000, and on dates thereafter includ-ing June 19 and July 6, 2000, the Union requested that the Respondent bargain collectively for a successor col-lective-bargaining agreement.  Since about April 28, 2000, the Respondent has failed and refused to bargain. Since about July 1, 2000, the Respondent has failed to make payments to the Union™s Health & Welfare and Pension funds as required by the expired collective-bargaining agreement.  These subjects relate to wages, hours, and other terms and conditions of employment of the unit and are mandatory subjects for the purposes of collective bargaining.  The Respondent engaged in this conduct without affording the Union an opportunity to bargain with the Respondent with respect to this conduct.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2 CONCLUSION OF LAW By the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectively with the exclusive collective-bargaining representative of its employees, and has thereby engaged in unfair labor practices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act.  Specifically, having found that the Respondent has violated Section 8(a)(5) and (1) of the Act, we shall order the Respondent to bar-gain with the Union as the exclusive representative of the unit employees concerning a successor collective-bargaining agreement to replace the contract that expired on July 1, 2000.  Further, we shall order the Respondent to make the contractually required contributions to the Union™s Health & Welfare and Pension funds on behalf of its unit employees.  In addition, we shall order the Respondent to make the unit employees whole by mak-ing all contractually required contributions to the funds that it failed to make since about July 1, 2000, including any additional amounts applicable to such delinquent payments as determined pursuant to Merryweather Opti-cal Co., 240 NLRB 1213, 1216 fn. 7 (1979).  The Re-spondent also shall reimburse unit employees for any expenses ensuing from the Respondent™s failure to make such required contributions, as set forth in Kraft Plumb-ing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), such amounts to be computed in the manner set forth in Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).1 ORDER The National Labor Relations Board orders that the Respondent, Fairfield Truck Body Co., Belleville, New Jersey, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a)  Failing and refusing to meet and bargain with Teamsters Local No. 418, A/W International Brother-hood of Teamsters, AFLŒCIO as the exclusive collec-tive bargaining representative of the employees in the following appropriate unit:  All welders ﬁA,ﬂ welders ﬁBﬂ and all helpers.                                                                   1 To the extent that an employee has made personal contributions to a fund that are accepted by the fund in lieu of the Respondent™s delin-quent contributions during the period of the delinquency, the Respon-dent will reimburse the employee, but the amount of such reimburse-ment will constitute a setoff to the amount that the Respondent other-wise owes the fund. (b)  Failing to make payments to the Union™s Health & Welfare and Pension funds on behalf of the unit employ-ees as required by the Respondent™s most recent collec-tive-bargaining agreement with the Union. (c)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a)  On request, bargain with the Union as the exclu-sive collective-bargaining representative of the unit em-ployees over the terms of a successor collective-bargaining agreement and, if an agreement is reached, embody the understanding in a signed agreement. (b) Make all delinquent payments to the Union™s Health & Welfare and Pension funds required by the most recent collective-bargaining agreement that have not been made since about July 1, 2000, as set forth in the remedy section of this decision. (c) Make the unit employees whole for any expenses ensuing from its failure to make the required payments to the Union™s Health & Welfare and Pension funds, as set forth in the remedy section of this decision. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records necessary to analyze the amount of back-pay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facility in Belleville, New Jersey, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice, on forms provided by the Regional Director for Region 22, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since April 28, 2000. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-                                                                 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ   FAIRFIELD TRUCK BODY CO. 3 testing to the steps that the Respondent has taken to com-ply.    Dated, Washington, D.C.  May 8, 2001   John C. Truesdale,                        Chairman   Wilma B. Liebman,                        Member   Peter J. Hurtgen,                             Member   (SEAL)          NATIONAL LABOR RELATIONS BOARD  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT fail and refuse to meet and bargain with Teamsters Local No. 418, A/W International Brother-hood of Teamsters, AFLŒCIO as the exclusive collec-tive-bargaining representative of the employees in the following appropriate unit:  All welders ﬁA,ﬂ welders ﬁBﬂ and all helpers.  WE WILL NOT fail to make payments to the Union™s Health & Welfare and Pension funds on behalf of the unit employees as required by our most recent collective-bargaining agreement with the Union. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL on request, bargain with the Union as the ex-clusive collective-bargaining representative of the unit employees concerning the terms of a successor collec-tive-bargaining agreement and, if an agreement is reached, embody the understanding in a signed agree-ment. WE WILL make all delinquent payments to the Union™s Health & Welfare and Pension funds required by the most recent collective-bargaining agreement that have not been made since about July 1, 2000. WE WILL make the unit employees whole for any ex-penses ensuing from our failure to make the required payments to the Union™s Health & Welfare and Pension funds, with interest. FAIRFIELD TRUCK BODY CO.  